EXHIBIT 10.4

 

FIRST AMENDMENT TO

THE EMPLOYMENT AGREEMENT

 

This First Amendment to the Employment Agreement effective as of May 6, 2003
(this “Amendment”) is entered into by and between AdvancePCS f/k/a/ Advance
Paradigm, Inc. (the “Company”) and David D. Halbert (the “Employee”).

 

WHEREAS, the Company and Employee (collectively, the “Parties”) entered into
that certain Employment Agreement (including any Exhibits thereto) effective as
of July 11, 2000 (the “Agreement”); and

 

WHEREAS, the Parties now desire to amend the Agreement as further described
below;

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency is hereby acknowledged, the Parties
hereby agree to the following:

 

1. Capitalized terms used herein, unless otherwise defined herein, have the
meaning ascribed to such terms in the Agreement and, except as expressly
provided herein all provision of the Agreement shall remain in full force and
effect.

 

2. Section 2 of the Agreement is hereby amended by replacing the first sentence
thereof in its entirety with the following sentence: “Employee’s employment
shall be for the “Employment Period” with the initial term commencing on the
date of the closing of the purchase of PCS Health Systems, Inc. by the Company,
and extending therefrom until October 2, 2004.”

 

3. Section 2 of the Agreement is hereby further amended by adding the following
new sentence at the end of Section 2: “Notwithstanding the foregoing, if a
Change in Control (as such term is defined in Section 9(a) of this Agreement)
shall have occurred during the Employment Period, the Employment Period for
purposes of this Agreement shall expire no earlier than the date which is one
year following the date of the Change in Control.”



--------------------------------------------------------------------------------

4. Section 8 of the Agreement is hereby amended by replacing Section 8(a) in its
entirety with the following:

 

(a)(1) In the event that Employee’s employment is terminated by the Company
prior to a Change in Control while this Agreement is in effect without Good
Cause (as that term is defined in Sections 8(c) hereof); or if the Employee
leaves the Company’s employ for Good Reason (as that term is defined in Section
8(d) hereof) as a result of the occurrence of an event set forth in Section
8(d)(1) or 8(d)(2) hereof:

 

(i) The Company shall pay to Employee an aggregate amount of three times his
combined then annual salary and target bonus, which payment shall be made within
90 calendar days of the date of termination. The Company shall continue to keep
in full force and effect all plans or policies of medical, accident and life
insurance benefits with respect to Employee and his dependents with the same
level of coverage available to employees under the terms of those employee
benefit plans for a period of 12 months, upon the same terms, costs and
otherwise to the same extent as such plans are in effect for employees of the
Company who were similarly situated to Employee as of the Termination Date,
provided such continuation is permitted by law and such insurance policies.

 

(ii) Shares or options previously awarded to Employee but not yet vested or
exercisable shall become fully vested as of the Termination Date and all vested
stock options shall be exercisable for one year commencing on the Termination
Date.

 

(iii) Following the Employment Period, and in addition to that which is provided
in paragraph 8(a)(1)(i) above, the Employee shall be eligible for continuation
of health and dental insurance coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act (COBRA) for the 18 months following the Termination
Date.

 

(a)(2) In the event that Employee’s employment is terminated by the Company on
or after a Change in Control (other than for CIC Cause, as that term is defined
in Section 8(c) hereof); or if the Employee leaves the Company’s employ for Good
Reason as a result of the occurrence of any of the events listed in Sections
8(d)(3) through 8(d)(7) hereof, the Employee shall be entitled to the following
payments and benefits (collectively, the “Severance Payments”):

 

(i) a lump-sum severance payment, in cash, equal to three times the sum of (A)
the Employee’s Base Salary as in effect immediately prior to the Date of
Termination, or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason following a Change in
Control, and (B) the Employee’s target annual bonus under any annual bonus or
incentive plan maintained by the Company in respect of the fiscal year in which
occurs the Date of Termination or, if higher, the fiscal year in which occurs
the first event or circumstance constituting Good Reason following a Change in
Control;

 

(ii) those other obligations and benefits accrued or earned and vested (if
applicable) by the Employee as of the Date of Termination;

 

(iii) Notwithstanding any provision of any annual or long-term incentive plan to
the contrary, the Company shall pay to the Employee a lump sum amount, in cash,
equal to the sum of (A) any unpaid incentive

 

2



--------------------------------------------------------------------------------

compensation which has been allocated or awarded to the Employee for a completed
fiscal year or other measuring period preceding the Date of Termination under
any such plan and which, as of the Date of Termination, is contingent only upon
the continued employment of the Employee to a subsequent date, and (B) a pro
rata portion to the Date of Termination of the aggregate value of all contingent
incentive compensation awards to the Employee for all then uncompleted periods
under any such plan, calculated as to each such award by multiplying the award
that the Employee would have earned on the last day of the performance award
period, assuming the achievement, at the target level, of the individual and
corporate performance goals established with respect to such award, by the
fraction obtained by dividing the number of full months and any fractional
portion of a month during such performance award period through the Date of
Termination by the total number of months contained in such performance award
period; provided, however, that the payments contemplated by this clause (B)
shall be offset by any amounts paid to the Employee, but only with respect to
the same performance award period, under any annual or long-term incentive plan
in which the Employee participates.

 

(iv) any stock options or shares granted to the Employee shall become fully
vested and all vested stock options shall be exercisable for one year commencing
on the Termination Date; and

 

(v) For the thirty-six (36) month period immediately following the Date of
Termination (or such longer period as any plan, program, practice or policy may
provide), the Company shall arrange to provide the Employee and the Employee’s
dependents with the benefits to which Employee and the Employee’s dependents
would have been entitled under Section 6(h) immediately prior to the Date of
Termination or, if more favorable to the Employee, those provided to the
Employee and the Employee’s dependents immediately prior to the first occurrence
of an event or circumstance constituting Good Reason following a Change in
Control, at no greater after-tax cost to the Employee than the after-tax cost to
the Employee immediately prior to such date or occurrence; provided, however,
that, unless the Employee consents to a different method (after taking into
account the effect of such method on the calculation of “parachute payments”
pursuant to Section 8(a)(2)(vi) hereof), such benefits shall be provided through
a third-party insurer. Benefits otherwise receivable by the Employee pursuant to
this Section 8(a)(2)(v) shall be reduced to the extent benefits of the same type
are received by or made available to the Employee during the thirty-six (36)
month period following the Employee’s termination of employment (and any such
benefits received by or made available to the Employee shall be reported to the
Company by the Employee); provided, however, that the Company shall reimburse
the Employee for the excess, if any, of the after-tax cost of

 

3



--------------------------------------------------------------------------------

such benefits to the Employee over such after-tax cost immediately prior to the
Date of Termination or, if more favorable to the Employee, the first occurrence
of an event or circumstance constituting Good Reason following a Change in
Control.

 

  (vi) (A) Whether or not the Employee becomes entitled to the Severance
Payments, if any of the payments or benefits received or to be received by the
Employee in connection with a Change in Control or the Employee’s termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any Person whose actions result in a
Change in Control or any Person affiliated with the Company or such Person) (all
such payments and benefits, excluding the Gross-Up Payment, being hereinafter
referred to as the “Total Payments”) will be subject to the Excise Tax, the
Company shall pay to the Employee an additional amount (the “Gross-Up Payment”)
such that the net amount retained by the Employee, after deduction of any Excise
Tax on the Total Payments and any federal, state and local income and employment
taxes and Excise Tax upon the Gross-Up Payment, and after taking into account
the phase out of itemized deductions and personal exemptions attributable to the
Gross-Up Payment, shall be equal to the Total Payments.

 

(B) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (1) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Employee and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company’s
independent auditor (the “Auditor”), such payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of section
280G(b)(4)(A) of the Code, (2) all “excess parachute payments” within the
meaning of section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of section 280G(b)(4)(B) of the Code) in excess of
the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (3) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Employee shall be deemed to
pay federal income tax at the highest marginal

 

4



--------------------------------------------------------------------------------

rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of the Employee’s residence on the
Date of Termination (or if there is no Date of Termination, then the date on
which the Gross-Up Payment is calculated for purposes of this Section 5), net of
the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

 

(C) In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, the
Employee shall repay to the Company, within five (5) business days following the
time that the amount of such reduction in the Excise Tax is finally determined,
the portion of the Gross-Up Payment attributable to such reduction (plus that
portion of the Gross-Up Payment attributable to the Excise Tax and federal,
state and local income and employment taxes imposed on the Gross-Up Payment
being repaid by the Employee), to the extent that such repayment results in a
reduction in the Excise Tax and a dollar-for-dollar reduction in the Employee’s
taxable income and wages for purposes of federal, state and local income and
employment taxes, plus interest on the amount of such repayment at 120% of the
rate provided in section 1274(b)(2)(B) of the Code. In the event that the Excise
Tax is determined to exceed the amount taken into account hereunder in
calculating the Gross-Up Payment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest, penalties or additions payable by the Employee
with respect to such excess) within five (5) business days following the time
that the amount of such excess is finally determined. The Employee and the
Company shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.

 

(vii) The payments provided in subsections 8(a)(2)(i), 8(a)(2)(iii) and
8(a)(2)(vi) of this Agreement shall be made not later than the fifth day
following the Date of Termination (or if there is no Date of Termination, then
the date on which the Gross-Up Payment is calculated for purposes of Section
8(a)(2) of this Agreement); provided, however, that if the amounts of such
payments cannot be finally determined on or before such day, the Company shall
pay to the Employee on such day an estimate, as determined in good faith by the
Employee or, in the case of payments under Section 8(a)(2)(vi) of this
Agreement, in accordance with Section 8(a)(2)(vi) of this Agreement, of the
minimum amount of such payments

 

5



--------------------------------------------------------------------------------

to which the Employee is clearly entitled and shall pay the remainder of such
payments (together with interest on the unpaid remainder (or on all such
payments to the extent the Company fails to make such payments when due) at 120%
of the rate provided in section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined but in no event later than the thirtieth (30th) day
after the Date of Termination. In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall be repaid by the Employee to the Company on the fifth (5th)
business day after demand by the Company (together with interest at 120% of the
rate provided in section 1274(b)(2)(B) of the Code). At the time that payments
are made under this Agreement, the Company shall provide the Employee with a
written statement setting forth the manner in which such payments were
calculated and the basis for such calculations including, without limitation,
any opinions or other advice the Company has received from Tax Counsel, the
Auditor or other advisors or consultants (and any such opinions or advice which
are in writing shall be attached to the statement).

 

5. Section 8 of the Agreement is hereby further amended by replacing Sections
8(b), 8(c) and 8(d) in their entirety with the following new Sections 8(b), 8(c)
and 8(d):

 

(b) In the event that Employee’s employment is terminated by the Company (i)
prior to a Change in Control for Good Cause or (ii) on or after a Change in
Control for CIC Cause (as such terms are defined in Section 8(c) hereof):

 

(1) Any vested shares or stock options previously granted but unexercised shall
be exercisable within 90 days of the termination date. Any shares or stock
options unvested at the Termination Date shall be forfeited.

 

(2) The Company’s obligations to Employee shall terminate other than as set
forth in Section 8(b)(1) above and other than the obligation to pay to Employee
the portion of Base Salary earned and the balance of the paid time off earned by
Employee through the Date of Termination and those other obligations and
benefits accrued or earned and vested (if applicable) by the Employee as of the
Date of Termination including the amount of any compensation previously deferred
by Employee, if any, consistent with the terms of any applicable plan or
program.

 

(c) For Purposes of this Agreement, “Good Cause” shall mean: (1) the commission
of a proven act of fraud or dishonesty in the course of employment; (2) the
conviction of a crime constituting a felony or in respect of any act of fraud,
dishonesty or moral turpitude; (3) the commission of an act which would make the
Employee subject to being enjoined, suspended, barred or otherwise disciplined
for violation of federal or state securities laws, rules or regulations,
including a “statutory disqualification.”

 

6



--------------------------------------------------------------------------------

For purposes of this Agreement, “CIC Cause” shall mean (1) any willful and
material act or acts of personal dishonesty taken by the Employee at the expense
of the Company, or (2) any willful and material violation by the Employee of the
Employee’s obligations under this Agreement, or (3) the conviction of the
Employee of a felony, or (4) failure to meet reasonable performance criteria for
the Employee’s position as established by the Company, after Employee fails to
cure such non-performance within a reasonable time after receiving notice of the
same. For purposes of this Section 8(c), (1) the term “willful” shall mean any
act of the Employee done in bad faith or without reasonable belief that the
Employee’s action was in the best interest of the Company and (2) with respect
to any termination of employment pursuant to clause (1), (2) or (4) of the
definition of CIC Cause contained herein, notwithstanding anything herein to the
contrary, a Notice of Termination for such CIC Cause shall include a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds
(2/3) of the entire membership of the Board of Directors at a meeting of the
Board of Directors which was called and held for the purpose of considering such
termination (after reasonable notice to the Employee and an opportunity for the
Employee, together with the Employee’s counsel, to be heard before the Board of
Directors) finding that, in the good faith opinion of the Board of Directors,
the Employee was guilty of conduct set forth in clause (1), (2) or (4), and
specifying the particulars thereof in detail. In the event of a dispute
concerning the application of this provision, no claim by the Company that CIC
Cause exists shall be given effect unless the Company establishes to the Board
of Directors by clear and convincing evidence that CIC Cause exists.

 

(d) For purposes of this Agreement, “Good Reason” shall mean the occurrence of
any of the following events (1) after good faith negotiations, the Company’s
refusal to renew this Agreement; (2) the Employee’s duties and responsibilities
are materially changed as a result of action by the Board; (3) the occurrence of
a Change in Control; (4) the assignment to the Employee of any duties
inconsistent in any material respect with the Employee’s position authority,
duties or responsibilities as contemplated by Sections 1 and 3 of this
Agreement, or any other action by the Company which results in a significant
diminution in such position, authority, duties or responsibilities, excluding
any isolated and inadvertent action not taken in bad faith and which is remedied
by the Company within ten (10) days after receipt of a notice thereof given by
the Employee; (5) any failure by the Company to comply with any of the
provisions of Section 6, “Compensation” of this Agreement other than an isolated
and inadvertent failure not taken in bad faith and which is remedied by the
Company within ten (10) days after receipt of notice thereof given by the
Employee; (6) the Employee being required to relocate to a principal place of
employment more than twenty-five (25) miles from the Employee’s current
principal place of employment; or (7) any purported termination by the Company
of the Employee’s employment otherwise than as expressly permitted by this
Agreement.

 

 

7



--------------------------------------------------------------------------------

6. Section 9 of the Agreement is hereby amended by replacing such Section in its
entirety by the following:

 

  9. Certain Definitions.

 

(a) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

 

  (1) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities (the “Beneficial Ownership Event”);
provided, however, a Beneficial Ownership Event shall not constitute a Change in
Control under this paragraph 1 if such Beneficial Ownership Event occurs in
connection with the consummation of a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation
immediately following which the individuals who comprise the Board of Directors
immediately prior thereto constitute at least a majority of the board of
directors of the Company, the entity surviving such merger or consolidation or
any parent thereof; or

 

  (2) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors of the Company and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or

 

  (3) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation immediately following which the individuals who
comprise the Board of Directors immediately prior thereto constitute at least a
majority of the board of directors of the Company, the entity surviving such
merger or consolidation or any parent thereof; or

 

8



--------------------------------------------------------------------------------

  (4) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board of Directors immediately prior thereto constitute at least a majority
of the board of directors of the entity to which such assets are sold or
disposed or any parent thereof.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

  (b) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.

 

  (c) “Base Amount” shall have the meaning set forth in section 280G(b)(3) of
the Code.

 

  (d) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.

 

  (e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

  (f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

  (g) “Excise Tax” shall mean any excise tax imposed under section 4999 of the
Code.

 

  (h) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

 

9



--------------------------------------------------------------------------------

7. For purposes of this Amendment, each reference to the term “Date of
Termination” contained herein shall be deemed to be a reference to the term
“Termination Date” (as defined in Section 2 of the Agreement).

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

ADVANCEPCS By:      

--------------------------------------------------------------------------------

    David D. Halbert

 

 

11